DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 1-15 and 17-20 is/are objected to because of the following informalities:  
In claim 1 line 13, a comma should be placed between “first cooled stage” and “and wherein the …”
In the preamble of each of claims 2-15, “A system according to …” should read “The system according to …”
In the preamble of each of claims 17-20, “A method according to …” should read “The method according to …”
In line 1 of each of claims 8-9, “wherein each said gas gap heat switch …” should read “wherein each of said gas gap heat switch …”
In claim 20, a semicolon should be placed between “cooling mode” and “and preferably below 4 kelvin”.

Appropriate correction is required.

Claim(s) 2-15 is/are objected to for their dependency on an objected base claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	cooling element in claim 2.
	
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Cooling element is interpreted to cover a mixing chamber as per applicant specification (see at least claim 3).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-15 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 calls for the limitation “the heat pipe being adapted to contain a condensable gaseous coolant when in use” in lines 6-7, which limitation is indefinite as it appears to require a step within an apparatus claim. According to MPEP 2173.05(p), this should be rejected under 35 USC 112, as being indefinite. It is unclear whether infringement occurs when one creates the apparatus or when one actually uses the apparatus (see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).

To overcome this rejection, applicant may simply recite “the heat pipe being adapted to contain a condensable gaseous coolant”.

Claim 12 calls for the limitation “wherein the target assembly comprises a target apparatus, preferably in the form of a docking station arranged to receive a sample carrier that supports a sample”, which limitation renders the claim indefinite because it is unclear whether the limitation “preferably in the form of a docking station arranged to receive a sample carrier that supports a sample” is part of the claimed invention. See MPEP § 2173.05(d). Illustration of preferences in a claim lead to confusion over the intended scope of a claim.

To overcome this rejection, applicant may simply recite “wherein the target assembly comprises a target apparatus provided as a docking station arranged to receive a sample carrier that supports a sample”.

A similar problem is found in claims 13 and 20 with the respective recitation of “wherein the housing is preferably formed substantially of stainless steel” and “preferably below 4 kelvin”. Claims 13 and 20 should be addressed accordingly.

Further, the limitation “wherein the housing is preferably formed substantially of stainless steel” in claim 13 is indefinite as the term substantially is a relative term of degree. The term is not defined by the claim; and the specification does not provide a standard for ascertaining the requisite degree.  Accordingly, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

To overcome this rejection, applicant may recite “wherein the housing comprises stainless steel”.

Claim 20 calls for the limitation “wherein the temperature of the target assembly is below 5 kelvin during the low temperature cooling mode and preferably below 4 kelvin”; which limitation recites the broad recitation “below 5 kelvin”; and the claim also recites “below 4 kelvin” which is the narrower statement of the range/limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).

Claim(s) 2-15 is/are indefinite for their dependency on an indefinite base claim.

Allowable Subject Matter
Claims 1-15 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 16-19 are allowed.

The following is a statement of reasons for allowance/indication of allowable subject matter:  

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a heat switch assembly comprising one or more gas gap heat switches, the heat switch assembly having a first end coupled thermally to the second cooled stage and a second end coupled thermally to the target assembly; wherein the temperature of the target assembly causes the coolant within the second part of the heat pipe to be gaseous and the temperature of the second cooled stage causes the coolant in the first part of the heat pipe to condense;  wherein the cryogenic cooling system is further adapted to be operated in a gas gap cooling mode in which the temperature of the second cooled stage causes freezing of the coolant; and wherein the heat switch assembly is adapted to provide cooling from the second cooled stage to the target assembly during the gas gap cooling mode via the one or more gas gap heat switches as per claim 1, and the associated operating method as per claim 16.

The closest prior art of record, Garside (US 10258253 B2), discloses all of the other limitations required by the claims. Illustratively, a cryogenic cooling system (Fig. 2) comprising: a mechanical refrigerator having a first cooled stage #101 and a second cooled stage #102, the second cooled stage being configured to reach a lower base temperature than the first cooled stage (see Fig. 4); a heat pipe #110 having a first part coupled thermally to the second cooled stage and a second part coupled thermally to a target assembly #103, the heat pipe being adapted to contain a condensable gaseous coolant when in use; wherein the cryogenic cooling system is adapted to be operated in a heat pipe cooling mode in which the temperature of the second cooled stage is lower than the first cooled stage (see Fig. 4) whereby the target assembly is cooled by the movement of the condensed liquid coolant from the first part of the heat pipe to the second part of the heat pipe. Although Garside further discloses the usage of a heat switch assembly in lieu of the heat pipe (Fig. 7A); Garside does not suggest the simultaneous usage of the heat pipe and the heat switch assembly. Further, the arrangement of the heat pipe of Garside does not disclose wherein the temperature of the second cooled stage causing the coolant in the first part of the heat pipe to condense. This because the condensation in the heat pipe of Garside is caused by the first cooled stage. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to incorporate the aforementioned arrangement of the heat pipe and the heat switch as claimed in at least claim 1. Such modification would not have been obvious to an ordinary skill artisan as per MPEP § 2143.01; especially since it would require a substantial reconstruction and redesign of the elements shown in Garside as well as a change in the basic principle under which the Garside construction was designed to operate. For these reasons, the instant claims are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ackermann (US 20130023418 A1) teaches heat pipes for coupling cooling stages of a refrigerator.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763